1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                No.    2:18-cr-00162-GEB
12                   Plaintiff,               ORDER DENYING OVERBROAD SEALING
13                                            REQUEST
             v.
14   JOSE VASQUEZ,
15                   Defendant.
16

17                 On August 28, 2019, Defendant Jose Vasquez filed on the
18   public docket a motion for a sealing order which would authorize
19   him to file his Sentencing Memorandum under seal.                   Motion, ECF
20   No.   35.      On    the   same   day,   Vasquez    emailed   his    sentencing
21   memorandum and certificates he earned (Exh. A to the sentencing
22   memorandum)     to    chambers    for    in    camera   consideration   of   his
23   sealing request.
24                 Vasquez has not shown that the extent of secrecy he
25   seeks    is   authorized    under   federal      sealing   jurisprudence,    and
26   certain redactions he seeks are already authorized redactions
27   prescribed in Federal Rule of Criminal Procedure 49.1(a).
28
                                              1
1                 Most    of    the        content    of    the     sentencing    memorandum

2    Vasquez seeks to seal is not typically kept secret.                          Therefore,

3    the   “starting      point”      of    the    analysis    on     whether    the   sealing

4    request should be granted begins with “a strong presumption in

5    favor of access.”          Kamakana v. City and County of Honolulu, 447

6    F.3d 1172, 1178–1179 (9th Cir. 2006) (“Unless a particular court

7    record is one traditionally kept secret, a strong presumption in

8    favor   of   access       is   the     starting       point.”)    (internal       citation

9    omitted).     “A party seeking to seal a judicial record then bears

10   the burden of overcoming this strong presumption by meeting the

11   compelling reasons standard.                 That is, the party must articulate

12   compelling reasons supported by specific factual findings, that

13   outweigh the general history of access and the public policies

14   favoring disclosure, such as the public interest in understanding

15   the   judicial      process.”           Id.     at    1178-79    (internal    citations

16   omitted).

17                As explained in United States v. Kravetz:

18                [A]dvocacy memoranda, commonly submitted by
                  the parties to the court in advance of
19                sentencing, are “judicial records” entitled
                  to a common law presumption of access . . .
20                [S]entencing memoranda . . . bear directly on
                  criminal sentencing in that they seek to
21                influence the judge’s determination of the
                  appropriate sentence, [and] fall squarely
22                into the category of materials that a court
                  relies on in determining central issues in
23                criminal litigation.
24                . . .
25                Public access to sentencing memoranda is
                  consonant with the values animating the
26                common law right. ‘Access to judicial records
                  and documents allows the citizenry to monitor
27                the functioning of our courts, thereby
                  insuring quality, honesty and respect for our
28                legal system.” The presence of such oversight
                                        2
1                serves several values when a court is called
                 upon to exercise its discretion to impose a
2                criminal sentence. Public access in this
                 context may serve to “check any temptation
3                that might be felt by either the prosecutor
                 or the court ... to seek or impose an
4                arbitrary   or    disproportionate sentence,”
                 promote accurate fact-finding, and in general
5                stimulate public confidence in the criminal
                 justice system by permitting members of the
6                public to observe that the defendant is
                 justly sentenced[.] These salutary effects of
7                access to sentencing hearings also serve to
                 support    public     access   to  sentencing
8                memoranda.

9    U.S. v. Kravetz, 706 F.3d 47, 56–57 (1st Cir. 2013) (internal

10   citations omitted).

11               Further,   “the   First    Amendment     right   of    access   also

12   applies to [certain sealing requests in] sentencing proceedings.”

13   United States v. Rivera, 682 F.3d 1223, 1229 (9th Cir. 2012).

14   This access right imposes “the burden [on] the party seeking

15   closure, here [Vasquez], to present facts supporting closure and

16   to demonstrate that available alternatives will not protect [the

17   interests     he   desires    to    argue   in   a    secret      proceeding].”

18   Oregonian Pub. Co. v. U.S. Dist. Court, 920 F.2d 1462, 1467 (9th

19   Cir. 1990).    Vasquez has not satisfied this burden.

20               The Supreme Court has made clear criminal
                 proceedings and documents may be closed to
21               the public without violating the first
                 amendment    only    if   three   substantive
22               requirements are satisfied:      (1) closure
                 serves a compelling interest; (2) there is a
23               substantial probability that, in the absence
                 of closure, this compelling interest would be
24               harmed; and (3) there are no alternatives to
                 closure that would adequately protect the
25               compelling interest.

26   Oregonian Pub. Co., 920 F.2d at 1466.                 “[E]ven if [certain]

27   privacy rights of [Vasquez] in [his sentencing memorandum and his

28   referenced    certificates]        constitute    a   compelling     interest,”
                                            3
1    Vasquez has not shown that there are no “alternatives” to the

2    degree of “closure” or secrecy he seeks “that can protect these

3    interests.”       United States v. Guerrero, 693 F.3d 990, 1003 (9th

4    Cir.     2012)     (discussing     certain         “alternatives”    to      “full

5    disclosure” and finding since “alternatives to closure” existed

6    “it was not clear error to conclude that [the movant’s] privacy

7    interests do not override the First Amendment right of access.”).

8                Since Vasquez has not provided justification for the

9    degree    of     sealing   he   seeks,       his   sentencing   memorandum     and

10   certificates are deemed returned to him so that he could decide

11   how to proceed in light of this ruling.                   See Local Rule 141

12   (e)(1) (“If a [sealing] Request is denied in full or in part, the

13   Clerk will return to the submitting party the documents for which

14   sealing has been denied.”).

15               Dated:    August 30, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              4
